TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 12, 2018



                                      NO. 03-17-00501-CV


                                     David Hayes, Appellant

                                                 v.

                           Wylie Cavin and Lillian Cavin, Appellees




        APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND BOURLAND
               AFFIRMED -- OPINION BY JUSTICE BOURLAND




This is an appeal from the interlocutory order signed by the trial court on August 3, 2017.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s interlocutory order. Therefore, the Court affirms the trial

court’s interlocutory order. The appellant shall pay all costs relating to this appeal, both in this

Court and in the court below.